DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on 17 May 2016. It is noted, however, that applicant has not filed a certified copy of the 16169856.8 application as required by 37 CFR 1.55.


Election/Restrictions
Claims 1, 15 and 23 are allowable. The restriction requirement among Species A-J, as set forth in the Office action mailed on 10 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 June 2021 is partially withdrawn (the restriction still applies to claims 4, 11-12 and 16-18).  Claims 5-6 and 9-10, directed to Species A-D and G-H, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 11-12 and 16-18, directed to Species I-J, are withdrawn from consideration because they do not require all the limitations of an allowable claim (their inclusion would result in the mixing of species).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 4, 11-12 and 16-18 directed to species non-elected without traverse.  Accordingly, claims 4, 11-12 and 16-18 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest a ophthalmological treatment apparatus and method comprising intra alia a computerized control device that implements a primary tissue cut, extending into eye tissue, including a patient-specific arc length and a secondary tissue cut, within the tissue, arranged such that it extends in the tissue an areas of increased mechanical stress resulting from the primary tissue cut, wherein the primary and secondary tissue cuts intersect along a joint line.  The applicant’s specification indicates a patient-specific cut geometry parameter is realized by applying at least one patient-specific cut geometry parameter to a stored generic cut geometry template [page 11, lines 4-6], and a joint line defines the intersection of the primary and secondary [Fig. 5].  The closest prior art of record is Seiler et al. (US 2013/0324984) which discloses primary and secondary cuts that intersect but does not disclose the primary cut has an arc length, and Kurtz et al. (US 2008/005877) which discloses arcuate primary and secondary cuts but does not disclose the cuts interest as defined by the applicant.  The applicant’s specification makes a distinction from “meeting” and “intersecting.”  Page 8, lines 9-11 indicate that intersecting “means that the primary tissue cut extends beyond the secondary tissue cut into the depth of the corneal tissue.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         28 April 2022